DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note: 
 	Applicant's Representative is invited to schedule an interview with the Examiner to discuss proposed amendments to advance compact prosecution. 

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
Claim 11 recites the inadvertent drafting error of "A molding mold for building drainage riser" in line 1. The Examiner submits that this should recite "A molding mold for building a drainage riser." Thereafter, the Examiner recommends inserting--the--before "building drainage riser" line 2.
Claim 11 introduces "at least one helical blade" in line 4 but thereafter only recites "the helical blade." The Examiner recommends amending each subsequent reference to the helical blade to recite "the at least one helical blade" to provide greater consistency to claim subject matter.
Claim 11 recites the inadvertent drafting error of " the plurality of first support spokes (8)" in line 25. Th Examiner submits that this should recite "the plurality of first support spokes (7)."


With respect to claim 15, please amend the claim to present the equation like this 

    PNG
    media_image1.png
    123
    483
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the bolded portions in the below reproduction of claim 1 lack antecedent basis:
11. (Previously Presented) A molding mold for building drainage riser, which is characterized in that, the molding mold for building drainage riser is used for forming the building drainage riser, 
the building drainage stack comprises a stack body (1) and at least one helical blade (2), 
the helical blade (2) tends helically as a whole in the axial direction of an inner wall of the stack body (1), 

the inner side of the radial cross section of the helical blade (2) is presented as a first normal distribution curve, the abscissa axis of the first normal distribution curve is on a chord of the inner wall of the stack body (1), and the distance from the chord to the center of the stack body (1) is greater than the half of the inner diameter of the stack body (1) but less than the inner diameter of the stack body (1);
 the molding mold for building drainage riser comprises a stack inner wall forming mold (A) and a stack outer wall forming mold (B), 
the stack inner wall forming mold (A) is used for forming an inner wall of the building drainage stack by extrusion molding or cutting;
 the stack outer wall forming mold (B) is used for forming an outer wall of the building drainage stack by extrusion molding or cutting, wherein,
the stack inner wall forming mold (A) comprises an axle sleeve (8), a plurality of first support spokes (7) and an inner wall molding template body (6),
one end of each of the plurality of first support spokes (7) is fixedly connected with an outer wall of the axle sleeve (8), and the inner wall molding template body (6) is fixedly connected with the other ends of the plurality of first support spokes (8), so that the inner wall molding template body (6) is round on the whole;
the inner wall molding template body (6) is provided with at least one inner bulge (11) presented as a second normal distribution curve, the abscissa axis of the second normal distribution curve is on a chord of the inner wall of the inner wall molding template body (6), and the distance from the chord to the center of the inner wall molding template body (6) is greater than the half of the inner diameter of the inner wall molding template body (6) but less than the inner diameter of the inner wall molding template body (6), wherein the first normal distribution curve and the second normal distribution curve are the same in shape;
The axle sleeve (8) is used for being fixedly connected with an output shaft of a rotating motor.  
(reproduction of Applicant's claim 11 filed on 03/07/2022) (bold added). Appropriate action is required. 
Claims 12 – 15 are rejected for the same reasons via their dependency on claim 11.	
	With respect to claim 11, the recitation of "the helical blade (2) tends helically as a whole" in line 6 is indefinite because one of ordinary skill in the art is unable to ascertain what "tends" means.
Claims 12 – 15 are rejected for the same reasons via their dependency on claim 11.
With respect to claim 11, this claim recites "thereof" in line 9. One of ordinary skill in the art is unable to ascertain what structure the Applicant intended to reference.
Claims 12 – 15 are rejected for the same reasons via their dependency on claim 11.
With respect to claim 11, this claim recites "the chord" in line 30 but introduces a chord in both lines 11 and 29. Therefore, one of her new skill in the art is unable to ascertain which of the cords the Applicant intended to reference.
Claims 12 – 15 are rejected for the same reasons via their dependency on claim 11.
Claim 13 recites "the other ends" in line 6. This limitation lacks antecedent basis.
With respect to claim 15, the following limitations lack antecedent basis: 
	the recitation of "the function expression" in line 2;
the recitation of "the distance" in line 4;
the recitation of "the unit" in line 6;
the recitation of "the midpoint" in line 7; and
the recitation of "the intersection points" in line 8.
	Appropriate action is required.
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 11, the primary reason for indicating this claim allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a stack inner wall forming mold (A) comprises an axle sleeve (8), a plurality of first support spokes (7) and an inner wall molding template body (6), one end of each 
The following prior art was considered: 
GB 1259285 A
JP 61291118 A
US 3320340 A
US 3538210 A
US 3587281 A
US 4646618 A
US 4752205 A
US 6312749 B1
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743